

116 HRES 286 IH: Expressing the sense of the House of Representatives that the United States remains committed to the North Atlantic Treaty Organization.
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 286IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Connolly (for himself and Mr. Turner) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United States remains committed to
			 the North Atlantic Treaty Organization.
	
 Whereas, for 70 years, the North Atlantic Treaty Organization (NATO) has served as the world’s preeminent political and military alliance committed to the collective defense of its members and dedicated to ensuring the peace, security, and stability of the Euro-Atlantic area;
 Whereas NATO was founded on the principles of democracy, individual liberty, and the rule of law; Whereas the security of the United States is inseparable from the participation and leadership of the United States in NATO;
 Whereas NATO continues to promote a Europe that is whole, free, and at peace; Whereas, since the end of the cold war, NATO has continued to redefine and transform itself and take on new missions and confront emerging threats such as terrorism, hybrid warfare, instability caused by failed states, cyber attacks, piracy, and threats to global energy security;
 Whereas after the 2001 terrorist attacks on the United States, article 5 of the North Atlantic Treaty, signed in Washington on April 4, 1949, was invoked for the first time in the history of the organization;
 Whereas NATO members subsequently deployed tens of thousands of troops to Afghanistan to respond to a dangerous terrorist threat;
 Whereas European allies and Canada suffered approximately one-third of all fatalities suffered by NATO forces in Afghanistan;
 Whereas NATO has worked to deter Russian aggression, including responding to the illegal invasions and occupations of Georgia and Ukraine by the Russian Federation;
 Whereas the United States recognizes the significant increases in allied national defense budgets following the Wales Summit in 2014 and continues to recognize allied burden-sharing as a critical component of collective defense;
 Whereas NATO continues to support an open-door membership policy of admitting any European country that can contribute to the promotion and protection of freedom, democracy, stability, and peace throughout Europe;
 Whereas NATO continues to enhance the security of Europe and the world by strengthening partnerships with countries around the world; and
 Whereas Congress recognizes its commitment to the alliance by actively participating in the NATO Parliamentary Assembly and fulfilling its statutory commitment to the assembly in order to facilitate legislative awareness and understanding of critical security issues affecting the alliance: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its unequivocal support for the North Atlantic Treaty Organization (NATO) and its cornerstone article 5 collective defense commitment;
 (2)calls on allies to uphold the founding principles of the alliance by strengthening democratic institutions, respecting individual liberty, and reinforcing the rule of law;
 (3)supports continued progress by all allies towards the fair burden-sharing commitments made at the Wales Summit;
 (4)supports the statutory mandates regarding United States participation in the NATO Parliamentary Assembly; and
 (5)recognizes the success of NATO as a triumph for liberal democracy and a rules-based international order.
			